Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 April 17, 2008 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Chris Henson Bob Denham Senior Vice President Sr. Exec. Vice President Senior Vice President Investor Relations Chief Financial Officer Corporate Communications (336) 733-3058 733-3008 733-1475 BB&T reports increase in 1 st quarter earnings Net income totals $428 million, up 1.7% compared to 2007 WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) reported today net income for the first quarter of 2008 totaling $428 million, or $.78 per diluted share, compared with $421 million, or $.77 per diluted share, earned during the first quarter of 2007. These results reflect increases of 1.7% and 1.3%, respectively, compared to the first quarter last year. BB&Ts first quarter net income produced annualized returns on average assets and average shareholders equity of 1.29% and 13.30%, respectively, compared to prior year returns of 1.41% and 14.81%, respectively. Operating earnings for the first quarter of 2008 totaled $401 million, or $.73 per diluted share, excluding $30 million in net after-tax income associated with the initial public offering by Visa and $3 million in net after-tax merger-related and restructuring charges. Operating earnings for the first quarter of 2007 totaled $425 million, or $.78 per diluted share, excluding $4 million in net after-tax merger-related and restructuring charges. These results reflect decreases of 5.6% and 6.4%, respectively, compared to the same period last year. GAAP and operating results include $43 million in securities gains, a $12 million charge resulting from a valuation adjustment for bank owned life insurance, a$6 million reduction in earnings from trading activitiesand $223 million in provision for credit losses, all on a pre-tax basis. The securities gains resulted from a sale of available-for-sale securities, which allowed reinvestment at higher rates of return with no additional credit risk. The provision for credit losses exceeded net charge-offs by $98 million, whichresulted in an increase in the allowance for loan and lease losses as a percentage of loans and leases held for investment to 1.19% . Cash basis operating results exclude the unamortized balances of intangibles from assets and shareholders equity, and exclude the amortization of intangibles, the net amortization of purchase accounting mark-to-market adjustments, merger-related and restructuring charges or credits and nonrecurring items from earnings. Cash basis operating earnings totaled $418 million for the first quarter of 2008, a decrease of 5.2% compared to the first quarter of 2007. Cash basis operating diluted earnings per share totaled $.76 for the first quarter of 2008, a decrease of 6.2% compared to $.81 earned during the same period in 2007. Cash basis operating earnings for the first quarter of 2008 produced annualized returns on average tangible assets and average tangible shareholders equity of 1.32% and 22.81%, respectively, compared to prior year returns of 1.54% and 28.20%, respectively. I am pleased to report solid first quarter results, particularly given the ongoing challenges in residential real estate markets and the broader financial markets, said Chairman and Chief Executive Officer John A. Allison. Our core businesses are performing reasonably well, producing healthy loan growth and improved revenue growth during the quarter. We are also benefiting from a liability sensitive balance sheet, which generated a very positive improvement in our net interest margin during the quarter. While market conditions are challenging, they have provided opportunities for BB&T to develop new client relationships and I believe we will emerge from this credit cycle a stronger institution. Net Interest Margin Improves to 3.54% BB&Ts fully taxable equivalent net interest income totaled $1.0 billion for the first quarter, an increase of 7.4% compared to the same quarter of 2007. The net interest margin was 3.54% for the current quarter, up 8 basis points from 3.46% in the fourth quarter of 2007. The increase reflects benefits realized from BB&Ts liability sensitive balance sheet, as short-term interest rates have decreased this quarter, and effective control of liability costs. The increase marks the second consecutive quarter that BB&Ts margin has improved. Nonperforming Assets and Credit Losses Affected by Economic Conditions We experienced significant credit deterioration during the first quarter, said Allison. While we expect further increases in nonperforming assets and charge-offs going forward, we continue to believe that these issues will be manageable. We have added resources in our special assets group, and are working with our clients to assist them during this challenging economic environment. BB&Ts nonperforming asset levels and credit losses increased further in the first quarter of 2008 compared to the fourth quarter of 2007. Nonperforming assets, as a percentage of total assets, increased to .73% at Mar. 31, compared to .52% at Dec. 31, 2007, and .30% at Mar. 31, 2007. Annualized net charge-offs were .54% of average loans and leases for the first quarter of 2008, up from .48% in the fourth quarter of 2007, and .29% in the first quarter of 2007. Excluding losses incurred by BB&Ts specialized lending subsidiaries, annualized net charge-offs for the current quarter were .32% of average loans and leases compared to .28% in the fourth quarter last year, and .13% in the first quarter of 2007. The provision for credit losses totaled $223 million in the first quarter of 2008, an increase of $152 million compared to the same quarter last year, and exceeded net charge-offs by $98 million in the current quarter. The higher provision included an $84 million increase that resulted from the allowance for loan and lease losses increasing to 1.19% of loans and leases held for investment at Mar. 31, compared to 1.10% at Dec. 31, 2007. The increases in net charge-offs, nonperforming assets and the provision for credit losses were largely driven by continued challenges in residential real estate markets with the largest concentration of credit issues occurring in Georgia, Florida and metro Washington, D.C. Loan Growth Remains Healthy  Up 9.2% Average loans and leases totaled $92.7 billion for the first quarter of 2008, reflecting an increase of $7.8 billion, or 9.2%, compared to the first quarter of 2007. This increase was composed of growth in average commercial loans and leases, which increased $4.4 billion, or 10.8%; average mortgage loans, which increased $2.1 billion, or 12.7%; average consumer loans, which increased $879 million, or 3.9%; and growth in average loans originated by BB&Ts specialized lending subsidiaries, which increased $425 million, or 8.7%, compared to the first quarter last year. BB&Ts Fee Income Producing Businesses Enjoy Healthy Growth On an operating basis, noninterest income increased $85 million, or 13.0%, during the first quarter of 2008 compared to 2007. These increases include the impact of securities gains, higher revenues from BB&Ts insurance operations, service charges on deposit accounts, and other nondeposit fees and commissions, as well as solid performances from both BB&Ts investment banking and brokerage operations and mortgage banking operations. Commissions from BB&Ts insurance operations increased 7.6% to $212 million in the current quarter compared with $197 million earned in the first quarter of 2007. This increase was primarily the result of new product initiatives that were introduced during the second half of 2007. Service charges on deposit accounts totaled $154 million for the first quarter of 2008, an increase of 11.6% compared to $138 million earned in the same quarter last year. This increase was attributable to growth in revenues from overdraft items. Other nondeposit fees and commissions totaled $128 million for the first quarter of 2008, an increase of 12.3% compared to the first quarter of 2007. This increase was generated primarily by growth in bankcard income and debit card related services. BB&Ts investment banking and brokerage operations produced increased revenues as fees increased 4.9% to $86 million compared to $82 million earned in the same quarter last year. This increase was primarily driven by increased sales at BB&T Investment Services. Revenues from mortgage banking operations totaled $59 million for the first quarter of 2008, an increase of $29 million, or 96.7% compared to the first quarter of 2007. This increase was affected by the adoption of new fair value accounting standards and the net change in the mortgage servicing rights valuation. Fair value accounting increased mortgage banking income by $31 million, and also resulted in a $16 million increase in personnel expense during the quarter. The net change in the valuation of mortgage servicing rights resulted in a $6 million decline compared to the first quarter of 2007. Excluding the impact of these items, mortgage banking income increased $4 million, or 15.4%, compared to the same period last year. Other noninterest income, on an operating basis, totaled $15 million for the first quarter of 2008 compared to $62 million earned in the same quarter last year, a decrease of 75.8% . This decrease resulted from a decline of $15 million inbank owned life insurance, a prior-period sale of an insurance operation which produced a gain of $19 million in the first quarter last year, a $6 million reduction in income from trading activitiesand a $6 million charge related to the adoption of fair value accounting. Capital Levels Remain Very Strong BB&Ts tangible and regulatory capital levels exceeded all internal targets and remained very strong at Mar. 31. BB&Ts tangible capital ratio was 5.6% at Mar. 31, and the Tier 1 leverage ratio was 7.3% . In addition, BB&Ts Tier 1 risk-based capital and total risk-based capital ratios were 9.0% and 14.1%, respectively, all very healthy capital levels. Given these strong capital levels, management anticipates that BB&T will provide someincrease inthe cash dividend during 2008, which will mark the 37 th consecutive year that BB&T has increased its dividend. This excellent history has gained BB&T recognition as a Mergent Dividend Achiever and a Standard and Poors Dividend Aristocrat. BB&T Expands Insurance Business BB&T expanded its Florida insurance operations with the acquisition of Burkey Risk Services of metro Orlando. Burkey Risk Services provides risk management and employee benefits services. BB&T also acquired Savannah Reinsurance Underwriting Management LLC, a reinsurance broker based in Stamford, Ct. Also, in early January 2008, BB&T Insurance Services expanded its metro Atlanta operation with the acquisitions of Ott & Company of Alpharetta, Ga., and Ramsay Title Group of Norcross, Ga. At Mar. 31, BB&T had $136.4 billion in assets and operated 1,494 banking offices in the Carolinas, Virginia, West Virginia, Kentucky, Georgia, Maryland, Tennessee, Florida, Alabama, Indiana and Washington, D.C. BB&Ts common stock is traded on the New York Stock Exchange under the trading symbol BBT. The closing price of BB&Ts common stock on Apr. 16 was $32.60 per share. For additional information about BB&Ts financial performance, company news, products and services, please visit our Web site at www.BBT.com . Earnings Webcast To hear a live webcast of BB&Ts first quarter 2008 earnings conference call at 11:00 a.m. (EDT) today, please visit our Web site at www.BBT.com . Replays of the conference call will be available through our Web site until 5 p.m. (EDT) on Friday, May 2. # Risk-based capital ratios are preliminary. This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP). BB&Ts management uses these non-GAAP measures in their analysis of the Corporations performance. Non-GAAP measures typically adjust GAAP performance measures to exclude the effects of charges, expenses and gains related to the consummation of mergers and acquisitions, and costs related to the integration of merged entities, as well as the amortization of intangibles and purchase accounting mark-to-market adjustments in the case of cash basis performance measures. These non-GAAP measures may also exclude other significant gains, losses or expenses that are unusual in nature and not expected to recur. Since these items and their impact on BB&Ts performance are difficult to predict, management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of BB&Ts core businesses. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. This press release contains certain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. Actual results may differ materially from current projections. Please refer to BB&Ts filings with the Securities and Exchange Commission for a summary of important factors that may affect BB&Ts forward-looking statements. BB&T undertakes no obligation to revise these statements following the date of this press release. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 5 Investor Relations FAX (336) 733-3132 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 3/31/08 3/31/07 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 1,909 $ 9 .5 % Interest expense 946 (62 ) (6.6 ) Net interest income - taxable equivalent 963 71 7.4 Less: Taxable equivalent adjustment 17 18 (1 ) (5.6 ) Net interest income 945 72 7.6 Provision for credit losses 71 152 214.1 Net interest income after provision for credit losses 874 (80 ) (9.2 ) Noninterest income 652 85 13.0 Noninterest expense 877 68 7.8 Operating earnings before income taxes 649 (63 ) (9.7 ) Provision for income taxes 224 (39 ) (17.4 ) Operating earnings (1) $ $ 425 $ (24 ) (5.6 ) % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .78 $ (.05 ) (6.4 ) % Diluted earnings .78 (.05 ) (6.4 ) Weighted average shares (in thousands) - Basic 541,851 Diluted 547,230 Dividends paid per share $ $ .42 $ .04 9.5 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.42 % Return on average equity 14.94 Net yield on earning assets (taxable equivalent) 3.61 Noninterest income as a percentage of total income (taxable equivalent) (2) 40.6 Efficiency ratio (taxable equivalent) (2) 53.7 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 441 $ (23 ) (5.2 ) % Diluted earnings per share .81 (.05 ) (6.2 ) Return on average tangible assets % 1.54 % Return on average tangible equity 28.20 Efficiency ratio (taxable equivalent) (2) 52.1 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 3/31/08 3/31/07 $ % INCOME STATEMENTS Interest income $ $ 1,891 $ 4 .2 % Interest expense 946 (68 ) (7.2 ) Net interest income 945 72 7.6 Provision for credit losses 71 152 214.1 Net interest income after provision for credit losses 874 (80 ) (9.2 ) Noninterest income 652 119 18.3 Noninterest expense 883 53 6.0 Income before income taxes 643 (14 ) (2.2 ) Provision for income taxes 222 (21 ) (9.5 ) Net income $ $ 421 $ 7 1.7 % PER SHARE DATA Basic earnings $ $ .78 $ - - % Diluted earnings .77 .01 1.3 Weighted average shares (in thousands) - Basic 541,851 Diluted 547,230 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.41 % Return on average equity 14.81 Efficiency ratio (taxable equivalent) (2) 54.1 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(27 million) and $4 million, net of tax, in the first quarters of 2008 and 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 6 Investor Relations FAX (336) 733-3132 As of / For the Three Months Ended Increase (Decrease) (Dollars in millions) 3/31/08 3/31/07 $ % CONSOLIDATED BALANCE SHEETS End of period balances Cash and due from banks $ $ 1,749 $ 99 5.7 % Interest-bearing deposits with banks 484 232 47.9 Federal funds sold and other earning assets 298 84 28.2 Securities available for sale 20,898 2,589 12.4 Trading securities 906 (297 ) (32.8 ) Total securities 21,804 2,292 10.5 Commercial loans and leases 41,238 5,039 12.2 Direct retail loans 15,283 287 1.9 Sales finance loans 5,774 278 4.8 Revolving credit loans 1,386 212 15.3 Mortgage loans 16,011 1,435 9.0 Specialized lending 4,956 230 4.6 Total loans and leases held for investment 84,648 7,481 8.8 Loans held for sale 672 1,150 171.1 Total loans and leases 85,320 8,631 10.1 Allowance for loan and lease losses 896 201 22.4 Total earning assets 108,193 10,981 10.1 Premises and equipment, net 1,431 113 7.9 Goodwill 4,860 366 7.5 Core deposit and other intangibles 479 (5 ) (1.0 ) Other assets 6,165 3,112 50.5 Total assets 121,694 14,723 12.1 Noninterest-bearing deposits 13,533 (156 ) (1.2 ) Interest checking 1,288 (138 ) (10.7 ) Other client deposits 34,657 539 1.6 Client certificates of deposit 25,322 1,497 5.9 Total client deposits 74,800 1,742 2.3 Other interest-bearing deposits 5,039 5,900 117.1 Total deposits 79,839 7,642 9.6 Fed funds purchased, repos and other borrowings 6,770 1,840 27.2 Long-term debt 19,936 2,608 13.1 Total interest-bearing liabilities 93,012 12,246 13.2 Other liabilities 3,499 1,441 41.2 Total liabilities 110,044 13,531 12.3 Total shareholders' equity $ $ 11,650 $ 1,192 10.2 % Average balances Securities, at amortized cost $ $ 21,872 $ 1,542 7.1 % Commercial loans and leases 41,122 4,427 10.8 Direct retail loans 15,272 367 2.4 Sales finance loans 5,734 297 5.2 Revolving credit loans 1,387 215 15.5 Mortgage loans 16,481 2,093 12.7 Specialized lending 4,898 425 8.7 Total loans and leases 84,894 7,824 9.2 Allowance for loan and lease losses 894 124 13.9 Other earning assets 840 442 52.6 Total earning assets 107,606 9,808 9.1 Total assets 121,054 12,371 10.2 Noninterest-bearing deposits 12,946 (270 ) (2.1 ) Interest checking 2,206 95 4.3 Other client deposits 33,393 1,458 4.4 Client certificates of deposit 25,076 1,985 7.9 Total client deposits 73,621 3,268 4.4 Other interest-bearing deposits 8,902 792 8.9 Total deposits 82,523 4,060 4.9 Fed funds purchased, repos and other borrowings 7,627 3,133 41.1 Long-term debt 16,086 3,115 19.4 Total interest-bearing liabilities 93,290 10,578 11.3 Total shareholders' equity $ $ 11,522 $ 1,407 12.2 % As of / For the Quarter Ended (Dollars in millions, except per share data) 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 MISCELLANEOUS INFORMATION Unrealized appreciation (depreciation) on securities available for sale, net of tax $ ) $ (28 ) $ (150 ) $ (339 ) $ (178 ) Derivatives (notional value) 47,197 43,051 36,108 40,159 Fair value of derivatives portfolio 181 34 (175 ) (40 ) Common stock prices: High 42.61 43.00 43.02 44.30 Low 30.36 36.95 39.13 39.54 End of period 30.67 40.39 40.68 41.02 Weighted average shares (in thousands) - Basic 547,795 550,603 548,385 541,851 Diluted 551,078 555,336 553,935 547,230 End of period shares outstanding (in thousands) 545,955 549,337 551,948 542,416 End of period banking offices 1,492 1,501 1,507 1,472 ATMs 2,158 2,166 2,170 2,121 FTEs 29,394 28,886 28,961 28,876 NOTES: All items referring to average loans and leases include loans held for sale. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 7 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent Interest and fees on loans and leases $ $ 1,715 $ 1,730 $ 1,682 $ 1,622 Interest and dividends on securities 308 307 285 277 Interest on short-term investments 11 14 14 13 10 Total interest income - taxable equivalent 2,037 2,051 1,980 1,909 Interest expense Interest on deposits 655 679 639 647 Interest on fed funds purchased, repos and other borrowings 94 118 117 102 87 Interest on long-term debt 256 263 254 212 Total interest expense 1,029 1,059 995 946 Net interest income - taxable equivalent 1,008 992 985 963 Less: Taxable equivalent adjustment 17 17 14 19 18 Net interest income 991 978 966 945 Provision for credit losses 184 105 88 71 Net interest income after provision for credit losses 807 873 878 874 Noninterest income Insurance commissions 221 206 229 197 Service charges on deposits 165 157 151 138 Other nondeposit fees and commissions 133 129 127 114 Investment banking and brokerage fees and commissions 86 85 87 89 82 Trust revenue 40 42 40 40 40 Mortgage banking income 59 27 27 31 30 Securities gains (losses), net 43 1 6 1 (11 ) Other noninterest income 15 44 23 61 62 Total noninterest income 718 675 729 652 Noninterest expense Personnel expense 516 514 540 524 Occupancy and equipment expense 126 118 117 116 Foreclosed property expense 13 13 5 6 7 Amortization of intangibles 27 27 26 26 25 Other noninterest expense 243 218 229 205 Total noninterest expense 925 881 918 877 Operating earnings before income taxes 600 667 689 649 Provision for income taxes 185 219 228 224 Operating earnings (1) $ $ 415 $ 448 $ 461 $ 425 PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .76 $ .81 $ .84 $ .78 Diluted earnings .75 .81 .83 .78 Dividends paid per share .46 .46 .42 .42 PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.26 % 1.38 % 1.48 % 1.42 % Return on average equity 13.00 14.38 15.28 14.94 Net yield on earning assets (taxable equivalent) 3.46 3.45 3.55 3.61 Efficiency ratio (taxable equivalent) (2) 52.8 52.9 53.2 53.7 Noninterest income as a percentage of total income (taxable equivalent) (2) 41.7 40.1 42.6 40.6 Average earning assets as a percentage of average total assets 88.6 89.0 88.9 88.9 Average loans and leases as a percentage of average deposits 106.5 105.8 106.1 102.9 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1) (3) Cash basis operating earnings $ $ 432 $ 466 $ 477 $ 441 Diluted earnings per share .78 .84 .86 .81 Return on average tangible assets % 1.37 % 1.50 % 1.61 % 1.54 % Return on average tangible equity 24.03 26.86 28.48 28.20 Efficiency ratio (taxable equivalent) (2) 51.3 51.3 51.7 52.1 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(27 million), $4 million, $4 million, $3 million and $4 million, net of tax, for the quarters ended March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007, and March 31, 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis operating performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 8 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 INCOME STATEMENTS Interest income Interest and fees on loans and leases $ $ 1,706 $ 1,719 $ 1,675 $ 1,613 Interest and dividends on securities 292 297 273 268 Interest on short-term investments 11 14 14 13 10 Total interest income 2,012 2,030 1,961 1,891 Interest expense Interest on deposits 655 679 639 647 Interest on fed funds purchased, repos and other borrowings 88 110 110 102 87 Interest on long-term debt 256 263 254 212 Total interest expense 1,021 1,052 995 946 Net interest income 991 978 966 945 Provision for credit losses 184 105 88 71 Net interest income after provision for credit losses 807 873 878 874 Noninterest income Insurance commissions 221 206 229 197 Service charges on deposits 165 157 151 138 Other nondeposit fees and commissions 133 129 127 114 Investment banking and brokerage fees and commissions 86 85 87 89 82 Trust revenue 40 42 40 40 40 Mortgage banking income 59 27 27 31 30 Securities gains (losses), net 43 1 6 1 (11 ) Other noninterest income 49 44 23 61 62 Total noninterest income 718 675 729 652 Noninterest expense Personnel expense 516 514 540 524 Occupancy and equipment expense 126 118 117 116 Foreclosed property expense 13 13 5 6 7 Amortization of intangibles 27 27 26 26 25 Merger-related and restructuring charges (credits), net 5 3 7 5 6 Other noninterest expense 257 218 229 205 Total noninterest expense 942 888 923 883 Income before income taxes 583 660 684 643 Provision for income taxes 172 216 226 222 Net income $ $ 411 $ 444 $ 458 $ 421 PER SHARE DATA Basic earnings $ $ .75 $ .81 $ .84 $ .78 Diluted earnings .75 .80 .83 .77 For the Quarter Ended 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 ANNUALIZED INTEREST YIELDS / RATES (1) Interest income: Securities: U.S. Treasury securities % 4.59 % 4.48 % 4.53 % 4.47 % U.S. government-sponsored entity securities 4.67 4.67 4.60 4.39 Mortgage-backed securities 5.27 5.21 5.02 5.09 States and political subdivisions 6.73 6.36 6.87 6.85 Other securities 6.43 6.01 5.94 7.03 Trading securities 4.06 4.54 4.36 5.89 Total securities 5.15 5.05 4.94 5.06 Loans: Commercial loans and leases 7.41 7.85 7.92 7.89 Consumer loans 7.53 7.58 7.53 7.51 Mortgage loans 6.07 6.05 5.96 5.90 Specialized lending 13.10 13.02 13.37 13.62 Total loans 7.50 7.72 7.75 7.73 Other earning assets 4.48 4.96 5.26 4.96 Total earning assets 6.98 7.13 7.14 7.17 Interest expense: Interest-bearing deposits: Interest checking 2.22 2.33 2.30 2.38 Other client deposits 2.69 2.94 2.85 2.82 Client certificates of deposit 4.58 4.64 4.63 4.60 Other interest-bearing deposits 4.72 5.22 5.34 5.35 Total interest-bearing deposits 3.60 3.80 3.73 3.77 Fed funds purchased, repos and other borrowings 4.37 4.71 4.55 4.61 Long-term debt 5.39 5.59 5.51 5.32 Total interest-bearing liabilities 4.02 4.23 4.15 4.11 Net yield on earning assets % 3.46 % 3.45 % 3.55 % 3.61 % NOTES: (1) Fully taxable equivalent yields. Securities yields calculated based on amortized cost. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 9 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 SELECTED BALANCE SHEET DATA End of period balances Securities available for sale $ $ 22,419 $ 23,061 $ 22,254 $ 20,898 Trading securities 1,009 1,587 1,067 906 Total securities 23,428 24,648 23,321 21,804 Commercial loans and leases 44,870 43,365 42,632 41,238 Direct retail loans 15,691 15,586 15,520 15,283 Sales finance loans 6,021 6,056 5,889 5,774 Revolving credit loans 1,618 1,535 1,461 1,386 Mortgage loans 17,467 17,051 16,640 16,011 Specialized lending 5,240 5,288 5,248 4,956 Total loans and leases held for investment 90,907 88,881 87,390 84,648 Loans held for sale 779 1,178 1,152 672 Total loans and leases 91,686 90,059 88,542 85,320 Allowance for loan and lease losses 1,004 934 920 896 Other earning assets 1,307 1,111 1,188 782 Total earning assets 116,466 116,057 113,599 108,193 Total assets 132,618 130,781 127,577 121,694 Noninterest-bearing deposits 13,059 13,197 13,641 13,533 Interest checking 1,201 1,128 1,384 1,288 Other client deposits 35,504 35,391 35,741 34,657 Client certificates of deposit 26,972 26,315 27,445 25,322 Total client deposits 76,736 76,031 78,211 74,800 Other interest-bearing deposits 10,030 9,154 5,868 5,039 Total deposits 86,766 85,185 84,079 79,839 Fed funds purchased, repos and other borrowings 10,634 10,618 9,410 6,770 Long-term debt 18,693 19,059 18,313 19,936 Total interest-bearing liabilities 103,034 101,665 98,161 93,012 Total shareholders' equity 12,632 12,402 12,125 11,650 Goodwill 5,194 5,132 5,114 4,860 Core deposit and other intangibles 489 491 504 479 Total intangibles 5,683 5,623 5,618 5,339 Mortgage servicing rights $ $ 560 $ 567 $ 609 $ 525 Average balances Securities, at amortized cost $ $ 23,967 $ 24,246 $ 23,124 $ 21,872 Commercial loans and leases 43,969 42,838 41,935 41,122 Direct retail loans 15,640 15,534 15,438 15,272 Sales finance loans 6,042 6,006 5,823 5,734 Revolving credit loans 1,548 1,485 1,417 1,387 Mortgage loans 18,297 17,922 17,231 16,481 Specialized lending 5,309 5,305 5,095 4,898 Total loans and leases 90,805 89,090 86,939 84,894 Allowance for loan and lease losses 945 931 916 894 Other earning assets 1,257 1,105 967 840 Total earning assets 116,029 114,441 111,030 107,606 Total assets 131,009 128,633 124,848 121,054 Noninterest-bearing deposits 13,040 13,248 13,367 12,946 Interest checking 2,293 2,202 2,487 2,206 Other client deposits 34,981 34,836 33,860 33,393 Client certificates of deposit 26,682 26,456 25,919 25,076 Total client deposits 76,996 76,742 75,633 73,621 Other interest-bearing deposits 8,264 7,481 6,326 8,902 Total deposits 85,260 84,223 81,959 82,523 Fed funds purchased, repos and other borrowings 10,739 9,892 9,000 7,627 Long-term debt 18,864 18,721 18,471 16,086 Total interest-bearing liabilities 101,823 99,588 96,063 93,290 Total shareholders' equity $ $ 12,655 $ 12,359 $ 12,113 $ 11,522 SELECTED CAPITAL INFORMATION (1) Risk-based capital: Tier 1 $ $ 9,085 $ 9,048 $ 8,936 $ 7,987 Total 14,233 14,081 13,968 12,791 Risk-weighted assets 100,278 96,926 94,732 92,192 Average quarterly tangible assets 125,515 123,480 119,636 116,161 Risk-based capital ratios: Tier 1 % 9.1 % 9.3 % 9.4 % 8.7 % Total 14.2 14.5 14.7 13.9 Leverage capital ratio 7.2 7.3 7.5 6.9 Equity as a percentage of total assets 9.5 9.5 9.5 9.6 Tangible equity as a percentage of tangible assets (2) 5.6 5.5 5.5 5.5 Book value per share $ $ 23.14 $ 22.58 $ 21.97 $ 21.48 Tangible book value per share (2) 12.98 12.60 12.05 11.89 NOTES: All items referring to average loans and leases include loans held for sale. (1) Current quarter risk-based capital information is preliminary. (2) Excludes the carrying value of goodwill and other intangible assets from shareholders' equity and total assets, net of deferred taxes, where applicable. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 10 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 ASSET QUALITY ANALYSIS Allowance For Credit Losses Beginning balance $ $ 941 $ 926 $ 901 $ 888 Allowance for acquired (sold) loans, net - 1 - 13 3 Provision for credit losses 184 105 88 71 Charge-offs Commercial loans and leases ) (26 ) (18 ) (11 ) (10 ) Direct retail loans ) (18 ) (20 ) (22 ) (12 ) Sales finance loans ) (10 ) (9 ) (6 ) (6 ) Revolving credit loans ) (11 ) (12 ) (12 ) (12 ) Mortgage loans (5 ) (6 ) (1 ) (2 ) (1 ) Specialized lending ) (54 ) (45 ) (40 ) (41 ) Total charge-offs ) (125 ) (105 ) (93 ) (82 ) Recoveries Commercial loans and leases 4 2 3 4 8 Direct retail loans 3 3 3 3 4 Sales finance loans 2 2 2 2 2 Revolving credit loans 3 3 3 3 3 Specialized lending 4 4 4 5 4 Total recoveries 16 14 15 17 21 Net charge-offs ) (111 ) (90 ) (76 ) (61 ) Ending balance $ $ 1,015 $ 941 $ 926 $ 901 Allowance For Credit Losses Allowance for loan and lease losses $ $ 1,004 $ 934 $ 920 $ 896 Reserve for unfunded lending commitments 16 11 7 6 5 Total $ $ 1,015 $ 941 $ 926 $ 901 Nonperforming Assets Nonaccrual loans and leases: Commercial loans and leases $ $ 273 $ 237 $ 178 $ 148 Direct retail loans 60 43 56 43 43 Sales finance loans 5 5 4 4 1 Mortgage loans 119 74 63 51 Specialized lending 67 62 48 36 33 Total nonaccrual loans and leases 502 419 324 276 Foreclosed real estate 143 82 61 56 Other foreclosed property 51 51 46 38 35 Nonperforming assets $ $ 696 $ 547 $ 423 $ 367 Loans 90 days or more past due and still accruing: Commercial loans and leases $ 52 $ 40 $ 21 $ 18 $ 18 Direct retail loans 59 58 18 17 13 Sales finance loans 15 17 14 12 16 Revolving credit loans 16 15 7 6 7 Mortgage loans 85 76 48 39 Specialized lending 10 8 13 7 10 Total loans 90 days or more past due and still accruing 223 149 108 103 Loans 90 days or more past due and still accruing as a percentage of total loans and leases % .24 % .17 % .12 % .12 % Asset Quality Ratios Nonaccrual and restructured loans and leases as a percentage of total loans and leases % .55 % .47 % .37 % .32 % Nonperforming assets as a percentage of: Total assets .52 .42 .33 .30 Loans and leases plus foreclosed property .76 .61 .48 .43 Net charge-offs as a percentage of average loans and leases .48 .40 .35 .29 Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .28 .23 .20 .13 Allowance for loan and lease losses as a percentage of loans and leases 1.10 1.04 1.04 1.05 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.10 1.05 1.05 1.06 Ratio of allowance for loan and lease losses to: Net charge-offs x 2.29 x 2.61 x 3.04 x 3.58 x Nonaccrual and restructured loans and leases 2.00 2.23 2.83 3.24 NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 11 Investor Relations FAX (336) 733-3132 Percentage Increase (Decrease) QTD Annualized Link QTD 1Q08 vs. 1Q07 1Q08 vs. 4Q07 PERCENTAGE CHANGES IN SELECTED BALANCES ADJUSTED FOR PURCHASE ACQUISITIONS (1) Average Balances Commercial loans and leases (2) 9.4 % 15.4 % Direct retail loans 1.8 - Sales finance loans 5.2 (0.7 ) Revolving credit loans 15.4 14.0 Mortgage loans 10.3 6.1 Specialized lending 7.1 0.2 Total loans and leases (2) 7.9 8.9 Noninterest-bearing deposits (3.3 ) (11.2 ) Interest checking (0.8 ) 1.4 Other client deposits 3.4 (1.5 ) Client certificates of deposit 6.0 5.7 Total client deposits 3.0 (0.6 ) Other interest-bearing deposits 8.9 69.6 Total deposits 3.6 % 6.2 % PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS BASED ON OPERATING EARNINGS ADJUSTED FOR PURCHASE ACQUISITIONS (1) Net interest income - taxable equivalent 5.7 % 10.0 % Noninterest income Insurance commissions 4.9 (19.8 ) Service charges on deposits 9.2 (29.1 ) Other nondeposit fees and commissions 11.3 (12.2 ) Investment banking and brokerage fees and commissions 4.9 9.6 Trust revenue - (19.2 ) Mortgage banking income (3) 38.6 NM Securities gains (losses), net NM NM Other income (76.2 ) NM Total noninterest income (3) 9.3 5.0 Noninterest expense Personnel expense 1.5 20.9 Occupancy and equipment expense 4.2 (12.7 ) Other noninterest expense 10.8 (14.1 ) Total noninterest expense 4.4 % 5.6 % NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2008 and 2007. (2) Adjusted for the sale of a leveraged lease investment in the fourth quarter of 2007. (3) Excludes the net impact of valuation adjustments for mortgage servicing rights and gains or losses on mortgage servicing rights-related derivatives. NM - not meaningful. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 12 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 SELECTED MORTGAGE BANKING INFORMATION Residential Mortgage Servicing Rights (1) $ $ 472 $ 533 $ 577 $ 494 Income Statement Impact of Mortgage Servicing Rights Valuation: MSRs fair value (decrease) increase $ ) $ (85 ) $ (54 ) $ 72 $ 7 MSRs derivative hedge gains (losses) 82 80 60 (73 ) (3 ) Net $ (2 ) $ (5 ) $ 6 $ (1 ) $ 4 Residential Mortgage Loan Originations $ $ 3,240 $ 3,225 $ 3,014 $ 2,461 Residential Mortgage Servicing Portfolio: Loans serviced for others $ $ 32,762 $ 31,081 $ 30,077 $ 29,420 Bank owned loans serviced 18,191 18,059 17,611 16,571 Total servicing portfolio 50,953 49,140 47,688 45,991 Weighted Average Coupon Rate % 6.01 % 5.98 % 5.95 % 5.93 % Weighted Average Servicing Fee .363 .359 .357 .356 For the Quarter Ended (Dollars in millions, except per share data) 3/31/08 12/31/07 9/30/07 6/30/07 3/31/07 RECONCILIATION TABLE Net income $ $ 411 $ 444 $ 458 $ 421 Merger-related and restructuring items, net of tax 3 2 4 3 4 Other, net of tax (4) ) 2 - - - Operating earnings 415 448 461 425 Amortization of intangibles, net of tax 17 16 17 16 16 Amortization of mark-to-market adjustments, net of tax - 1 1 - - Cash basis operating earnings 432 466 477 441 Return on average assets % 1.24 % 1.37 % 1.47 % 1.41 % Effect of merger-related and restructuring items, net of tax .01 .01 .01 .01 Effect of other, net of tax (4) ) .01 - - - Operating return on average assets 1.26 1.38 1.48 1.42 Effect of amortization of intangibles, net of tax (2) .11 .12 .13 .12 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating return on average tangible assets 1.37 1.50 1.61 1.54 Return on average equity % 12.89 % 14.24 % 15.18 % 14.81 % Effect of merger-related and restructuring items, net of tax .05 .14 .10 .13 Effect of other, net of tax (4) ) .06 - - - Operating return on average equity 13.00 14.38 15.28 14.94 Effect of amortization of intangibles, net of tax (2) 10.99 12.43 13.20 13.26 Effect of amortization of mark-to-market adjustments, net of tax - .04 .05 - - Cash basis operating return on average tangible equity 24.03 26.86 28.48 28.20 Efficiency ratio (taxable equivalent) (3) % 53.8 % 53.3 % 53.5 % 54.1 % Effect of merger-related and restructuring items ) (.2 ) (.4 ) (.3 ) (.4 ) Effect of other (4) (.8 ) - - - Operating efficiency ratio (3) 52.8 52.9 53.2 53.7 Effect of amortization of intangibles ) (1.5 ) (1.6 ) (1.5 ) (1.6 ) Effect of amortization of mark-to-market adjustments - Cash basis operating efficiency ratio (3) 51.3 51.3 51.7 52.1 Fee income ratio (3) % 41.7 % 40.1 % 42.6 % 40.6 % Effect of other (4) ) - Operating fee income ratio (3) 41.7 40.1 42.6 40.6 Basic earnings per share $ $ .75 $ .81 $ .84 $ .78 Effect of merger-related and restructuring items, net of tax - .01 - - - Effect of other, net of tax (4) ) - Operating basic earnings per share .76 .81 .84 .78 Diluted earnings per share $ $ .75 $ .80 $ .83 $ .77 Effect of merger-related and restructuring items, net of tax - - .01 - .01 Effect of other, net of tax (4) ) - Operating diluted earnings per share .75 .81 .83 .78 Effect of amortization of intangibles, net of tax .03 .03 .03 .03 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating diluted earnings per share .78 .84 .86 .81 NOTES: Applicable ratios are annualized. (1) Balances exclude commercial mortgage servicing rights totaling $90 million, $88 million, $34 million, $32 million, and $31 million as of March 31, 2008, December 31, 2007, September 30, 2007, June 30, 2007, and March 31, 2007, respectively. (2) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (4) Reflects a gain from the IPO and the reversal of a reserve charge relating to the Visa USA, Inc settlement totaling $30 million, net of tax, in the first quarter of 2008. The fourth quarter of 2007 reflects a reserve charge relating to the Visa USA, Inc settlement totaling $9 million, net of tax, and a credit of $7 million to the provision for income taxes related to leveraged leases. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION As of / For the Period Ended March 31, 2008 Construction/ Mortgage Loans Prime ALT-A Permanent Subprime (1) Total loans outstanding $ 12,153 $ 3,295 $ 1,785 $ 571 Average loan size (in thousands) 190 325 313 68 Average credit score 717 734 734 606 Percentage of total loans 12.9 % 3.5 % 1.9 % .6 % Percentage that are first mortgages 99.7 99.7 98.7 82.0 Nonaccrual loans and leases as a percentage of category .74 1.25 2.27 3.95 Gross charge-offs as a percentage of category .08 .24 .12 .93 As of / For the Period Ended March 31, 2008 Gross Charge- Nonaccrual as a Offs as a Total Mortgages Percentage of Percentage of Percentage of Residential Mortgage Loans by State Outstanding (1) Total Outstandings Outstandings North Carolina $ 4,387 24.7 % .37 % .04 % Virginia 3,620 20.3 .75 .14 Florida 2,657 14.9 2.74 .23 Maryland 1,894 10.6 1.12 .05 South Carolina 1,665 9.4 .46 .04 Georgia 1,600 9.0 2.25 .32 West Virginia 395 2.2 .73 .05 Kentucky 360 2.0 .48 .15 Tennessee 257 1.4 .25 - Washington, D.C. 191 1.1 .32 - Other 778 4.4 .91 .72 Total $ % % % (Dollars in millions, except average loan size) SUPPLEMENTAL HOME EQUITY PORTFOLIO INFORMATION (2) As of / For the Period Ended March 31, 2008 Home Equity Home Equity Home Equity Loans & Lines Loans Lines Total loans outstanding $ 9,832 $ 4,683 Average loan size (in thousands) (3) 47 33 Average credit score 724 757 Percentage of total loans 10.5 % 5.0 % Percentage that are first mortgages 77.1 22.8 Nonaccrual loans and leases as a percentage of category .47 .26 Gross charge-offs as a percentage of category .40 .68 As of / For the Period Ended March 31, 2008 Total Home Gross Charge- Equity Loans and Nonaccrual as a Offs as a Lines Percentage of Percentage of Percentage of Home Equity Loans and Lines by State Outstanding Total Outstandings Outstandings North Carolina $ 5,101 35.1 % .39 % .20 % Virginia 3,206 22.1 .19 .65 South Carolina 1,438 9.9 .49 .26 Georgia 1,142 7.9 .52 .81 West Virginia 891 6.1 .37 .27 Maryland 846 5.8 .34 .22 Florida 720 5.0 .82 2.44 Kentucky 611 4.2 .49 .19 Tennessee 451 3.1 .70 .28 Washington, D.C. 87 .6 .55 2.55 Other 22 .2 .58 .29 Total $ % % % NOTES: (1) Includes $358 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (2) Home equity portfolio is a component of direct retail loans and originated through the BB&T branching network. (3) Home equity lines without an outstanding balance are excluded from this calculation. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1) As of / For the Period Ended March 31, 2008 Residential Acquisition, Development, and Construction Builder / Land / Land Condos / Other Commercial Total Commercial Loans (ADC) Construction Development Townhomes Total ADC Real Estate (2) Real Estate Total loans outstanding $ 3,449 $ 4,644 $ 675 $ $ 10,127 $ Average loan size (in thousands) 290 586 1,377 449 Average client size (in thousands) 875 1,360 3,356 627 Percentage of total loans 3.7 % 4.9 % .7 % % 10.8 % % Nonaccrual loans and leases as a percentage of category 3.05 2.43 3.47 .47 Gross charge-offs as a percentage of category .12 .43 - .02 As of / For the Period Ended March 31, 2008 Gross Charge- Nonaccrual as a Offs as a Residential Acquisition, Development, and Construction Total Percentage of Nonaccrual Loans Percentage of Percentage of Loans (ADC) by State of Origination Outstandings Total and Leases Outstandings Outstandings North Carolina $ 2,925 33.4 % $ 19 .66 % .02 % Georgia 1,722 19.6 94 5.49 .94 Virginia 1,422 16.2 34 2.43 .24 Florida 942 10.8 46 4.87 - South Carolina 684 7.8 11 1.62 .01 Tennessee 282 3.2 10 3.45 - Washington, D.C. 264 3.0 - - - Kentucky 222 2.5 9 4.12 .03 West Virginia 154 1.8 7 4.32 2.50 Maryland 151 1.7 11 7.14 - Total $ % $ % % NOTES: (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. (2) Other CRE loans consist primarily of non-residential income producing CRE loans. C&I loans secured by real property are excluded.
